Russell, C. J.
Even though a judge of the superior court, in refusing to sanction a petition for certiorari, enters an order that the petition be filed in the office of the clerk of that court and made a part of the record, such order will not make the petition a part of the record, so that a certified copy of it can be brought to this court as record. Wood v. County of Tattnall, 115 Ga. 1000 (42 S. E. 403). “In order for this court to review the refusal of a judge of the superior court to sanction a petition for certiorari, the petition must be incorporated, in the bill of exceptions or be verified as a part thereof by the trial judge; an unsanetioned petition can not be specified as part of the record.” Taylor v. Town of Omega, 12 Ga. App. 693 (78 S. E. 144), and citations.

Writs of error dismissed.

Certiorari; from Thomas superior court — Judge Thomas. Octo5, 1915.
Certiorari; from Miller superior court — Judge Worrill. November 8, 1915.
E. F. Strozier, for Wiggins.
B. B. Bush, for Nowell. P. D. Rich, contra.